Case: 22-50396        Document: 00516591012             Page: 1      Date Filed: 12/28/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                     ____________                             United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                      No. 22-50396                           December 28, 2022
                                    Summary Calendar
                                    ____________                                 Lyle W. Cayce
                                                                                      Clerk
   United States of America,

                                                                     Plaintiff—Appellee,

                                            versus

   Jose Guadalupe Calderon-Gonzalez,

                                              Defendant—Appellant.
                     ______________________________

                     Appeal from the United States District Court
                          for the Western District of Texas
                             USDC No. 4:21-CR-1040-1
                     ______________________________

   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam: *
         Jose Guadalupe Calderon-Gonzalez appeals his conviction and
   sentence for illegal reentry after deportation. Calderon-Gonzalez argues that
   his sentence of 27 months of imprisonment and three years of supervised
   release exceeded the statutory maximum because the enhanced penalty
   provisions of 8 U.S.C. § 1326(b) are unconstitutional. He has filed an
   unopposed motion for summary disposition and a letter brief conceding
          _____________________
         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-50396      Document: 00516591012          Page: 2    Date Filed: 12/28/2022




                                    No. 22-50396


   correctly that this issue is foreclosed by Almendarez-Torres v. United States,
   523 U.S. 224 (1998). See United States v. Pervis, 937 F.3d 546, 553-54 (5th
   Cir. 2019). Calderon-Gonzalez states that he has raised the issue only to
   preserve it for possible further review. Because summary disposition is
   appropriate, see Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.
   1969), Calderon-Gonzalez’s motion is GRANTED, and the district court’s
   judgment is AFFIRMED.




                                          2